Citation Nr: 1329907	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, claimed as bleeding and dryness of the nostrils.

2. Entitlement to service connection for a liver disorder, such as Gilbert's Syndrome.

3. Entitlement to an initial rating higher than 10 percent for xerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied service connection for a respiratory disorder, chronic dry skin, and a liver disorder. In a subsequent February 2010 rating decision, the RO granted service connection for a skin disorder, specifically xerosis, and assigned an initial 10 percent rating for this disability. The Veteran then appealed the "downstream" issue of whether he is entitled to a higher initial rating for this skin disability. See Fenderson v. West, 12 Vet. App. 125-26 (1999).

The Veteran testified in December 2011 before a Veterans Law Judge via videoconferencing (videoconference hearing). Unfortunately, however, a complete transcript of the proceeding could not be obtained. The Veteran was offered the option of testifying at another videoconference hearing and accepted the offer. In June 2012, the Board remanded the issues of appeal to the RO for the provision of a videoconference hearing. 

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge. A complete transcript has be created and procured for the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a respiratory disorder, service treatment records indicate sporadic treatment for rhinitis and nosebleeds. In a November 2007 VA medical examination report, provided to determine the nature and etiology of the claimed respiratory disorder, the VA examiner found no evidence of a respiratory disorder. The Veteran subsequently submitted lay evidence, to include letters from family members, indicating that he still experienced nosebleeds. An additional VA medical examination should be provided to determine the nature and etiology of any current respiratory disorder.

Regarding the Veteran's claim for service connection for a liver disorder, specifically Gilbert's syndrome, the service treatment records include findings of increased bilirubin, potentially caused by Gilbert's syndrome. In its January 2008 rating decision, denying service connection for a liver disorder, the RO wrote that Gilbert's syndrome was a "benign hereditary condition" for which service connection could not be granted. The Board notes that the record does not contain a medical opinion corroborating the RO's findings. Moreover, the Veteran has not been provided with a VA medical examination to determine the nature and etiology of any existing liver disorder. Therefore, a VA examination is necessary to determine the nature and etiology of the Veteran's claimed liver disorder.

Regarding the Veteran's claim for a higher initial rating for xerosis, since the provision of the most recent VA examination in November 2009, the Veteran submitted lay evidence suggesting that his service-connected xerosis has worsened. Therefore, an additional VA examination to determine the current severity of the Veteran's service-connected xerosis must be provided. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records. 

2. After obtaining all outstanding records, afford the Veteran a VA skin examination to determine the severity of the service-connected xerosis. The claims folder, including a copy of this remand, must be made available to and reviewed by the VA examiner. The examiner, based upon a review of the record and examination of the Veteran, should assess the current nature of all skin conditions present, and determine the etiology of any skin condition other than xerosis. As to xerosis, the examiner should discuss in detail its current severity. Any necessary tests and/or special studies must be conducted. It is requested that the examiner address the following: 

Each skin disorder currently present, anywhere on the Veteran's body, should be described in full and a diagnosis should be assigned for each. If the skin disorder present over various parts of the Veteran's body represent a single disease process, rather than separate and distinct skin disorders, the examiner should so state.

If several independent diagnoses are made, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the individual skin disorders are proximately due to, the result of, or aggravated by service-connected xerosis. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. After obtaining all outstanding records, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed respiratory disorder. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

After a thorough examination, if a respiratory disorder is diagnosed, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current respiratory disorder had it clinical onset during active service or is related to any disease, event, or injury during service.

The examiner should consider the Veteran's entire medical history concerning respiratory disorder symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4. After obtaining all outstanding records, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed liver disorder, to include Gilbert's syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has a liver disorder, such as Gilbert's Syndrome. 

a. If the examiner's opinion is that Gilbert's syndrome, based on medical science, is a congenital disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Gilbert's Syndrome underwent measurable in-service aggravation due to a superimposed injury or disease.

b. If the examiner's opinion is that Gilbert's syndrome, based on medical science, is an acquired disorder (not congenital) or that the Veteran has a liver disorder other than Gilbert's syndrome, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current liver disorder had it clinical onset during active service or is related to any disease, event, or injury during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


